Title: To Benjamin Franklin from John Paul Jones, 24 August 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir
Brest August 24th. 1778.
Had I indulged my inclination since my return here I should have already troubled you with sundry letters. I must not however abuse the indulgent liberty which you gave me at parting. And I have therefore been the more troublesome to my good Friend Doctor Bancroft.
I wish not to be thought too impatient, but you know my dear Sir, that this is the nice moment when I ought either to be in search of Marine Knowlidge with Count D’Orvilliers or in search of honor in attempting some private Enterprize. Before I was at liberty to go the good old Count pressed me much to Accompany him. But since Doctor Bancroft has informed me that it would be agreeable to the Minister that I should go I have been precluded from following the Fleet, as the present Commandant has no Orders for that purpose.
Thus circumstanced, without Employment and in appearance cast off, I have written the within letter to the Prince De Nassau, which I leave open for your perusal. Should you find the whole, or any part of it improper I beg of you to withhold it.
After all my disappointments I am yet persuaded that the Court had from the beginning and still have intentions in my favor, since you know the connection is not of my seeking. I am with the highest sense of your Friendship and Goodness Honored and Dear Sir Your truely Obliged very Obedient very humble Servant
Jno P Jones

NB. I have engaged part of the porter and will send some round to Havre de Grace for you & for Mr. Adams.
His Excellency Doctor Franklin

 
Endorsed: Augt 24 78 de Brest. Capt Jones
